USDC IN/ND case 2:20-mj-00116-JPK document 1 filed 07/13/20 page 1 of 6




                                                   2:20-MJ-116




                                              /s/Joshua P. Kolar
USDC IN/ND case 2:20-mj-00116-JPK document 1 filed 07/13/20 page 2 of 6
USDC IN/ND case 2:20-mj-00116-JPK document 1 filed 07/13/20 page 3 of 6
USDC IN/ND case 2:20-mj-00116-JPK document 1 filed 07/13/20 page 4 of 6
USDC IN/ND case 2:20-mj-00116-JPK document 1 filed 07/13/20 page 5 of 6




/s/Joshua P. Kolar
USDC IN/ND case 2:20-mj-00116-JPK document 1 filed 07/13/20 page 6 of 6
